DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               WYLIE BILLUPS,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-4486

                                [April 8, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 50-2008-CF-011478-AXXX-MB.

   Wylie Billups, Okeechobee, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Wylie Billups appeals the summary denial of his rule 3.850 motion. We
reverse and remand for further consideration of claim 10(a). In claim 10(a)
he challenged his conviction and sentence for count IV, a severed count of
possession of a firearm by a convicted felon. Billups alleges that he was
never found guilty of this count and never pleaded to it. On appeal, the
State agrees that the record does not conclusively refute this claim. The
record does not show a stipulation or that Billups pleaded to this count.
We reverse the summary denial of this claim. The summary denial of the
remaining claims is affirmed.

STEVENSON, LEVINE and KLINGENSMITH, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.